DETAILED ACTION
This office action is in response to the amendment dated June 8, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 5, 6, 11, and 13-16 are currently amended.
	Claims 2, 4, 7-10, and 12 are as originally filed.
	Therefore, claims 1-16 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on June 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted from US patent application 17/112,307 has been reviewed and is NOT accepted.
	The terminal disclaimer does not comply with 37 CFR 1.321 because:
- This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
- This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
- This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as being authorized to act on behalf of the juristic entity.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“a localization device (3) configured to identify the actual position and orientation”,
	“one or more ADAS devices (4) configured to detect”,
	“a control system (5) configured to detect”, and 
	“a calculation unit (6) configured to solve” in claim 14, and
	“an interface device (9) configured to suggest” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, “a localization device (3) configured to identify the actual position and orientation” is interpreted as any device using radio waves according to page 4, line 29 – page 5, line 10 of the specification,
	“one or more ADAS devices (4) configured to detect” is interpreted as a plurality of sensors according to page 5 of the specification,
	“a control system (5) configured to detect” is interpreted as a plurality of sensors according to page 6, lines 1-2 of the specification, and 
	“a calculation unit (6) configured to solve” is stated to be arranged on the inside or on the outside on board the vehicle according to page 6 of the specification,
	“an interface device (9) configured to suggest” is interpreted as a heads up display, loudspeakers, steering wheel, seat, light, or dashboard according to page 8, and
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites limitations of a localization device and a calculation unit which lack sufficient structure in the specification. Therefore, these limitations fail to particularly point out and distinctly claim the subject matter.
	Claims 15 and 16 are rejected as being dependent from a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, and 14 of copending Application No. 17/112,307 (reference application), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims include all of the limitations of the instant application claims, respectively.  The copending application claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective copending application claims.  As such, the instant application claims are anticipated by the copending application claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As to claim 1, copending application 17/112,307 claims a method for the performance-enhancing driver assistance of a road vehicle (1) driven by a driver (DR); the method comprises the steps of: - defining, only once during a design and development phase, a dynamic model (DM) of the road vehicle (1); 
- determining, in use, the actual position (AP) and orientation of the road vehicle (1) in a space by means of a localization device (3); 
- detecting, in use, a plurality of environmental data (ED) concerning the environment in which the road vehicle (1) operates by means of Advanced Driver Assistance System (ADAS) devices (4); and 
- detecting, in use, a plurality of dynamic data (DD) of the vehicle (1) by means of a control system (5); 
- determining, in use, in an automatic manner completely independent of the driver (DR) and cyclically, a passing through point (PTP) of the road vehicle (1) arranged in front of the road vehicle (1) and at a given distance from the road vehicle (1) along a path followed by the road vehicle (1) ; and 
- solving, in use and through the use of the dynamic model (DM) of the road vehicle (1), an optimum control problem (OCP) aimed at optimizing a cost function (CF), taking into account, as boundary conditions, the plurality of environmental data (ED) , the actual position (AP) and the passing through point (PTP), so as to compute a mission (M) optimizing the cost function (CF) from the actual position (AP) of the vehicle (1) to the passing through point (PTP) of the vehicle (1) (CLAIM 1).
As to claim 2, depending from the method according to claim 1, copending application 17/112,307 claims wherein: the mission (M) comprises an optimal trajectory determined depending on the actual position (AP) of the vehicle (1) , on the passing through point (PTP) , on the environmental data (ED) and on the dynamic data (DD) of the vehicle (1); and when covering the optimal trajectory, the road vehicle (1) moves from the actual position (A) to the passing through point (PTP) optimizing the cost function (CF) (CLAIM 9).
As to claim 8, depending from the method according to claim 1, copending application 17/112,307 claims wherein the cost function (CF) to be optimized is the time needed to go from the actual position (AP) to the passing through point (PTP) (CLAIM 10).
As to claim 14, copending application 17/112,307 claims a road vehicle (1) comprising: 
- a localization device (3) configured to identify the actual position and orientation of the road vehicle (1); 
- one or more Advanced Driver Assistance System (ADAS) devices (4) configured to detect a plurality of environmental data (ED) concerning the environment in which the road vehicle (1) operates; 
- a control system (5) configured to detect a plurality of dynamic data (DD) of the vehicle (1); 
the vehicle (1) being characterized in that it comprises a calculation unit (6) configured to solve, through the use of the dynamic model (DM) of the road vehicle (1), an optimum control problem (OCP) aimed at optimizing a cost function (CF), taking into account, as boundary conditions, the plurality of environmental data (ED) , the actual position (AP) and a passing through point (PTP) of the vehicle (1), and to process the mission (M) optimizing the cost function (CF) from the actual position (AP) of the vehicle (1) to the passing through point (PTP) of the vehicle (1) (CLAIM 14).

Claims 1, 8, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, and 13 of copending Application No. 17/112,310 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims include all of the limitations of the instant application claims, respectively.  The copending application claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective copending application claims.  As such, the instant application claims are anticipated by the copending application claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As to claim 1, copending application 17/112,310 claims a method for the performance-enhancing driver assistance of a road vehicle (1) driven by a driver (DR); the method comprises the steps of: - defining, only once during a design and development phase, a dynamic model (DM) of the road vehicle (1); 
- determining, in use, the actual position (AP) and orientation of the road vehicle (1) in a space by means of a localization device (3); 
- detecting, in use, a plurality of environmental data (ED) concerning the environment in which the road vehicle (1) operates by means of Advanced Driver Assistance System (ADAS) devices (4); and 
- detecting, in use, a plurality of dynamic data (DD) of the vehicle (1) by means of a control system (5); 
- determining, in use, in an automatic manner completely independent of the driver (DR) and cyclically, a passing through point (PTP) of the road vehicle (1) arranged in front of the road vehicle (1) and at a given distance from the road vehicle (1) along a path followed by the road vehicle (1) ; and 
- solving, in use and through the use of the dynamic model (DM) of the road vehicle (1), an optimum control problem (OCP) aimed at optimizing a cost function (CF), taking into account, as boundary conditions, the plurality of environmental data (ED) , the actual position (AP) and the passing through point (PTP), so as to compute a mission (M) optimizing the cost function (CF) from the actual position (AP) of the vehicle (1) to the passing through point (PTP) of the vehicle (1) (CLAIM 2).
As to claim 8, depending from the method according to claim 1, copending application 17/112,310 claims wherein the cost function (CF) to be optimized is the time needed to go from the actual position (AP) to the passing through point (PTP) (CLAIM 3).
As to claim 14, copending application 17/112,310 claims a road vehicle (1) comprising:
- a localization device (3) configured to identify the actual position and orientation of the road vehicle (1); 
- one or more Advanced Driver Assistance System (ADAS) devices (4) configured to detect a plurality of environmental data (ED) concerning the environment in which the road vehicle (1) operates; 
- a control system (5) configured to detect a plurality of dynamic data (DD) of the vehicle (1); 
the vehicle (1) being characterized in that it comprises a calculation unit (6) configured to solve, through the use of the dynamic model (DM) of the road vehicle (1), an optimum control problem (OCP) aimed at optimizing a cost function (CF), taking into account, as boundary conditions, the plurality of environmental data (ED) , the actual position (AP) and a passing through point (PTP) of the vehicle (1), and to process the mission (M) optimizing the cost function (CF) from the actual position (AP) of the vehicle (1) to the passing through point (PTP) of the vehicle (1) (CLAIM 13).
As to claim 15, depending from the vehicle (1) according to claim 14, copending application 17/112,310 claims comprising an interface device (9) configured to suggest to the driver (DR), depending on the plurality of dynamic data (DD), one or more corrective actions to be carried out in order to accomplish the mission (M) optimizing the cost function (CF) (CLAIM 13).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 8, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visconti et al. (Visconti; EP 2199171).
As to claim 1, Visconti teaches a method for the performance-enhancing driver assistance of a road vehicle (1) driven by a driver (DR) (Paragraphs [0001] and [0016]); the method comprises the steps of: 
- defining, only once during a design and development phase, a dynamic model (DM) of the road vehicle (1) (Paragraph [0023]); 
- determining, in use, the actual position (AP) and orientation of the road vehicle (1) in a space by means of a localization device (3) (Paragraph [0014]); 
- detecting, in use, a plurality of environmental data (ED) concerning the environment in which the road vehicle (1) operates by means of Advanced Driver Assistance System (ADAS)  devices (4) (Paragraphs [0014], [0023], and [0035]); and 
- detecting, in use, a plurality of dynamic data (DD) of the vehicle (1) by means of a control system (5) (Paragraph [0013]); 
- determining, in use, in an automatic manner completely independent of the driver (DR) and cyclically, a passing through point (PTP) of the road vehicle (1) arranged in front of the road vehicle (1) and at a given distance from the road vehicle (1) along a path followed by the road vehicle (1) (Paragraph [0019]); and 
- solving, in use and through the use of the dynamic model (DM) of the road vehicle (1), an optimum control problem (OCP) aimed at optimizing a cost function (CF), taking into account, as boundary conditions, the plurality of environmental data (ED) , the actual position (AP) and the passing through point (PTP), so as to compute a mission (M) optimizing the cost function (CF) from the actual position (AP) of the vehicle (1) to the passing through point (PTP) of the vehicle (1) (Paragraphs [0018], [0020]-[0021] and [0027] teach optimizing the performance of the car based on optimum points for operation commands).
As to claim 3, depending from the method according to claim 1, Visconti teaches the method further comprising suggesting to the driver (DR), by means of an interface device (9) and depending on the plurality of dynamic data (DD) , one or more corrective actions (CA) to be carried out in order to accomplish the mission (M) optimizing the cost function (CF) (Paragraphs [0018]-[0020]).
As to claim 5, depending from the method according to claim 3, Visconti teaches the method further comprising: 
estimating the driving ability of the driver (DR); and 
changing the corrective actions (CA) to be suggested depending on the driving ability of the driver (DR) (Paragraph [0027]).
As to claim 6, depending from the method according to claim 5, wherein the driving ability of the driver (DR) is estimated by comparing ideal behaviors with the use of a brake pedal (BP) and/or the use of a transmission (M) and/or the use of a steering wheel (W) and/or the use of a gas pedal (GP) and/or the wear of one or more tires and/or the use of oversteering and understeering and/or the trajectory followed (Paragraphs [0021] and [0027]).
As to claim 8, depending from the method according to claim 1, Visconti teaches wherein the cost function (CF) to be optimized is the time needed to go from the actual position (AP) to the passing through point (PTP) (Paragraph [0033] teaches reducing a safety margin which in turn reduces/optimizes the time).
As to claim 11, depending from the method according to claim 1, Visconti teaches the method further comprising helping the driver (DR) and restoring a safety condition by correcting driving commands given by the driver (DR) when the driver (DR) dangerously strays from the mission (M) (Paragraph [0021]; Claim 12).
As to claim 14, Visconti teaches a road vehicle (1) comprising: 
- a localization device (3) configured to identify the actual position and orientation of the road vehicle (1); 
- one or more Advanced Driver Assistance System (ADAS) devices (4) configured to detect a plurality of environmental data (ED) concerning the environment in which the road vehicle (1) operates; 
- a control system (5) configured to detect a plurality of dynamic data (DD) of the vehicle (1); 
the vehicle (1) being characterized in that it comprises a calculation unit (6) configured to solve, through the use of a dynamic model (DM) of the road vehicle (1), an optimum control problem (OCP) aimed at optimizing a cost function (CF), taking into account, as boundary conditions, the plurality of environmental data (ED) , the actual position (AP) and a passing through point (PTP) of the vehicle (1), and to process the mission (M) optimizing the cost function (CF) from the actual position (AP) of the vehicle (1) to the passing through point (PTP) of the vehicle (1) as in claim 1.
As to claim 15, depending from the vehicle (1) according to claim 14, Visconti teaches the vehicle further comprising an interface device (9) configured to suggest to the driver (DR), depending on the plurality of dynamic data (DD), one or more corrective actions to be carried out in order to accomplish the mission (M) optimizing the cost function (CF) as in claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Visconti et al. (Visconti; EP 2199171).
As to claim 2, depending from the method according to claim 1, Visconti does not explicitly teach wherein: the mission (M) comprises an optimal trajectory determined depending on the actual position (AP) of the vehicle (1) , on the passing through point (PTP) , on the environmental data (ED) and on the dynamic data (DD) of the vehicle (1); and 
when covering the optimal trajectory, the road vehicle (1) moves from the actual position (A) to the passing through point (PTP) optimizing the cost function (CF).
However, Visconti does teach optimizing points along a path for optimizing vehicle performance (Paragraph [0018]) and recognizes that it is known in the art to optimize a trajectory of a vehicle (Paragraph [0004]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Visconti to provide an optimized trajectory and moving a vehicle along the optimized trajectory to optimize a cost function because this yields the predictable result of making the driver’s experience as improved as possible.
As to claim 13, depending from the method according to claim 1, Visconti does not explicitly teach wherein the passing through point (PTP) is at a distance ranging from 5 to 500 meters from the road vehicle (1).
However, Visconti teaches providing a warning advance expressed in meters (Paragraph [0019]) and shows warning advance A in Figure 2. Therefore, based on the teaching of Visconti, it would have been obvious to one of ordinary skill in the art to modify the teaching of Visconti to provide a distance to the passing through point at a range from 5 to 500 meters because this yields the predictable result of providing a point that is not too close to the vehicle for the driver to respond properly, but not too far away that the passing through point is irrelevant at that moment.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Visconti et al. (Visconti; EP 2199171) as applied to claim 3 above, and further in view of Grabowski et al. (Grabowski; US PG Pub #2009/0005961).
	As to claim 4, depending from the method according to claim 3, Visconti does not explicitly teach wherein the corrective actions (CA) are suggested to the driver (DR) by means of an augmented reality interface device (9), in particular an at least partially transparent screen arranged in the area of a windshield (10) of the road vehicle (1).
	In the field of en-route navigation, Grabowski teaches wherein the corrective actions (CA) are suggested to the driver (DR) by means of an augmented reality interface device (9), in particular an at least partially transparent screen arranged in the area of a windshield (10) of the road vehicle (1) (Paragraphs [0021] and [0193]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Visconti with the display of Grabowski because this allows the driver to keep eyes on the road and hands on the steering wheel to safely operate the vehicle (Paragraph [0024]). 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Visconti et al. (Visconti; EP 2199171) as applied to claims 1 and 5 above, and further in view of Gostoli et al. (Gostoli; EP2594447).
As to claim 7, depending from the method according to claim 5, Visconti does not explicitly teach wherein the driving ability of the driver (DR) is evaluated also taking into account the difficulty of the mission (M) optimizing the cost function (CF).
In the field of fuel saving, Gostoli teaches wherein the driving ability of the driver (DR) is evaluated also taking into account the difficulty of the mission (M) optimizing the cost function (CF) (Paragraphs [0020], [0023], [0025], and [0081]-[0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Visconti with the teaching of Gostoli because considering the difficulty yields the predictable result of increasing the reliability of the system since it provides a more detailed analysis of the situation.
As to claim 9, depending from the method according to claim 1, Visconti does not explicitly teach wherein the cost function (CF) to be optimized is the consumption of fuel from the actual position (AP) to the passing through point (PTP).
In the field of fuel saving, Gostoli teaches wherein the cost function (CF) to be optimized is the consumption of fuel from the actual position (AP) to the passing through point (PTP) (Paragraph [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Visconti with the teaching of Gostoli because optimizing fuel consumption is of growing importance due to climate change and legislation mandating updates (Paragraphs [0002]-[0006]).

Claims 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Visconti et al. (Visconti; EP 2199171) as applied to claims 1 and 14 above, and further in view of Freyer et al. (Freyer; EP2340976 – translation provided).
	As to claim 10, depending from the method according to claim 1, Visconti does not explicitly teach comprising the further step of actively enhancing the performances (PE) of the driver (DR) by correcting driving commands given by the driver (DR), so as to prevent an actual performance (PE) of the road vehicle (1) from straying from the mission (M) beyond a predefined value.
	In the field of vehicle assistance, Freyer teaches comprising the further step of actively enhancing the performances (PE) of the driver (DR) by correcting driving commands given by the driver (DR), so as to prevent an actual performance (PE) of the road vehicle (1) from straying from the mission (M) beyond a predefined value (Paragraphs [0027]-[0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Visconti with the teaching of Freyer because autonomous vehicle operation yields the predictable result of increasing the driver’s confidence and the system’s reliability since the driver does not have to worry about deviating too much from the optimal performance.
As to claim 12, depending from the method according to claim 1, Visconti does not explicitly teach wherein the plurality of environmental data (ED) comprises the presence of obstacles and/or the position of cars to be surpassed.
In the field of vehicle assistance, Freyer teaches teach wherein the plurality of environmental data (ED) comprises the presence of obstacles and/or the position of cars to be surpassed (Paragraph [0008] teaches radar sensors and lidar sensors which detect objects nearby). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Visconti with the teaching of Freyer because detecting objects nearby yields the predictable result of increasing the safety of the system.
	As to claim 16, depending from the vehicle (1) according to claim 14, Visconti in view of Freyer render obvious the vehicle further comprising a control unit configured to change a position of a steering wheel (SW) and/or of a pedal and/or of a gear, so as to prevent the performance (PE) from straying from the mission (M) beyond a predefined value as seen in claim 10 above.
Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive.
	The applicant argues, on pages 7-9, that Visconti does not teach the subject matter of independent claim 1. Specifically, the applicant argues that Visconti does not teach optimizing a cost function from an actual position of a vehicle to a passing through point of the vehicle because Visconti is directed to operating a command at an optimal point ahead of the vehicle. The examiner respectfully disagrees.
	Visconti does teach operating a command at an optimal point ahead of the vehicle. However, as seen in relied upon paragraph [0019], Visconti specifically teaches cyclically identifying the current position of the car along the route P with sufficiently high frequency to determine the next optimum point to operate a command. Therefore, Visconti teaches optimizing travel along route P which includes the vehicle’s current location and multiple pass through points. Therefore, Visconti teaches the subject matter as currently claimed and claims 1 and 14 remain rejected.
	The applicant continues on pages 9-12 to argue that the additional references to Grabowski and Gostoli for the dependent claims do not compensate for the deficiency of Visconti. The examiner respectfully disagrees.
	As seen with respect to claim 1 above, Visconti is not deficient regarding the subject matter of the independent claims. Therefore, this argument is moot and the dependent claims remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688